Citation Nr: 1039190	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  08-03 577A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for residuals of a left 
shoulder injury.

5.  Entitlement to service connection for dental trauma to the 
upper teeth.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1966 to March 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2007, November 2007, and September 2009 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri. 


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of PTSD.

2.  The Veteran has tinnitus that was incurred in service.

3.  The Veteran does not have hypertension that is causally or 
etiologically related to his military service or that is 
proximately due to or aggravated by his service-connected 
diabetes mellitus.

4.  The Veteran does not have residuals of a left shoulder 
injury.

5.  The Veteran did not incur impairment of the mandible, loss of 
a portion of the ramus, or loss of a portion of the maxilla 
during active duty service.


CONCLUSIONS OF LAW

1.  The Veteran does not have PTSD that is the result of disease 
or injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1101, 1110, 1154(b), 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125(a) (2010).

2.  Resolving reasonable doubt in favor of the Veteran, the 
tinnitus is related to his active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1154(b), 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2010).

3.  The Veteran does not have hypertension that is the result of 
disease or injury incurred in or aggravated by active military 
service, including being secondary to service-connected diabetes 
mellitus.  38 U.S.C.A. §§ 1101, 1110, 1154(b), 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 
3.310 (2010).

4.  The Veteran does not have residuals of a left shoulder injury 
that is the result of disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1101, 1110, 1154(b), 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2010).

5.  The criteria for service connection for residuals of dental 
trauma to the upper teeth for compensation purposes are not met.  
38 U.S.C.A. §§ 1101, 1110, 1154(b), 1712, 5107 (West 2002 and 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2010)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The VCAA notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the Veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in February 2007 
(PTSD and tinnitus), June 2007 (hypertension), April 2009 (dental 
trauma and left shoulder), and March 2010 (hypertension), before 
the AOJ's initial adjudication of the claims.  

Specifically regarding VA's duty to notify, the notifications to 
the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and what 
information VA would assist in obtaining on the Veteran's behalf.  
The notifications included the criteria for assigning disability 
ratings and for award of an effective date, see Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The RO also provided 
statements of the case (SOC) and a supplemental statements of the 
case (SSOC) reporting the results of its reviews of the issues on 
appeal and the text of the relevant portions of the VA 
regulations.

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), post-service medical records, 
and secured examinations in furtherance of his PTSD, tinnitus, 
hypertension, and dental trauma claims.  VA has no duty to inform 
or assist that was unmet.

The Board finds that a medical opinion on the question of service 
connection for residuals of a left shoulder injury is not 
required because opinions are only necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains:  1) competent 
evidence of diagnosed disability or symptoms of disability, 2) 
establishes that the veteran suffered an event, injury or disease 
in service, or has a presumptive disease during the pertinent 
presumptive period, and 3) indicates that the claimed disability 
may be associated with the in-service event, injury, or disease, 
or with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
In this case, as described in detail below, there is insufficient 
evidence establishing that the Veteran has a diagnosed disability 
or symptoms of disability.  Consequently, given the standard of 
the regulation, the Board finds that VA did not have a duty to 
assist that was unmet.

VA opinions with respect to the remaining issues on appeal were 
obtained in March 2007 (tinnitus), April 2007 (PTSD), October 
2007 (hypertension), and June 2010 (PTSD and dental trauma).  
38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  As noted below, the Board finds 
that the March 2007, April 2007, October 2007, and June 2010 VA 
opinions obtained in this case were sufficient, as they were 
predicated on a full reading of the VA medical records in the 
Veteran's claims file.  They consider all of the pertinent 
evidence of record, the statements of the appellant, and provide 
explanations for the opinions stated.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues of service 
connection for PTSD, tinnitus, hypertension, and dental trauma 
has been met.  38 C.F.R. § 3.159(c)(4).

II.  The Merits of the Claims

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any injury or disease 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).  Generally, service 
connection requires (1) the existence of a present disability, 
(2) in-service incurrence or aggravation of an injury or disease, 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163 (1995). 
PTSD 

Entitlement to service connection for PTSD requires medical 
evidence diagnosing PTSD in accordance with the American 
Psychiatric Association's Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV), a link, established by medical 
evidence, between current symptoms and an in-service stressor, 
and credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. §§ 3.304(f); 4.125(a).  Evidence 
denoting participation in combat includes award of decorations 
such as the Combat Action Ribbon, Combat Infantryman Badge (CIB), 
Purple Heart Medal, and decorations such as the Bronze Star Medal 
that have been awarded with a Combat "V" device.

The Veteran contends that he has PTSD as a result of being in two 
helicopter crashes in Vietnam; a serviceman was killed in the 
second crash.  The Veteran's DD 214 and personnel records show 
that he has two decorations that were awarded with the Combat 
"V" device; accordingly, as a combat veteran, the Veteran's 
stressors have been confirmed by the RO.

The Veteran was afforded a VA examination in April 2007.  His 
claims file was reviewed.  The Veteran reported his in-service 
stressors noted above.  Following an exhaustive examination, no 
psychiatric disability was diagnosed.  The examiner opined that 
although the Veteran was involved in life-threatening military 
duties during his tour in Vietnam, it appeared that he continued 
to function without psychological impairment throughout his tour 
and after being discharged from the military.  The Veteran denied 
persistent re-experiencing, avoidance/numbing, and increased 
arousal symptoms; therefore, he did not meet the criteria for 
PTSD as described in the DSM-IV.  Following an exhaustive 
examination, no psychiatric disorders were diagnosed.

A VA treatment record dated in July 2007 reveals that an accurate 
diagnosis of PTSD could not be made at that time.  The Veteran 
admitted to actively using alcohol and smoking marijuana; he was 
referred to a rehabilitation program and was to be reevaluated 
following completion of the program.  A VA treatment record dated 
in May 2010 shows that the Veteran was diagnosed with PTSD based 
on his reported stressors.  The record does not indicate that 
such diagnosis was in accordance with the DSM-IV, nor was a 
rationale for the diagnosis provided.

The Veteran was afforded a second VA examination in June 2010.  
His claims file was reviewed.  The Veteran reported his in-
service stressors.  Following an exhaustive examination, no 
psychiatric diagnosis was made.  The examiner reviewed the 
criteria for a diagnosis of PTSD and whether or not the Veteran 
met the criteria.  The Veteran was opined to meet criteria A 
(stressor); criteria B (avoidance of trauma-related stimuli); 
criteria C (hyperarousal); criteria D, and criteria E.  However, 
the Veteran did not meet criteria F.  The examiner opined that 
the disturbance did not cause clinically significant distress or 
impairment in social, occupational, or other important areas of 
functioning.  The examiner concluded that because criteria F were 
not met, a diagnosis of PTSD was not indicated.  The examiner 
noted that the Veteran retired from a successful career of 37 
years, maintained meaningful family relationships and social 
contacts, and enjoyed leisure activities.  The Veteran's mild 
symptoms of concentration and periodic anxiety were transient and 
had not caused significant impairment in functioning.

Here, the competent medical evidence of record does not show that 
the Veteran currently has PTSD.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 
104 F. 3d 1328, 1332 (1997) (holding that interpretation of 
sections 1110 and 1131 of the statute as requiring the existence 
of a present disability for VA compensation purposes cannot be 
considered arbitrary).  In other words, the evidence must show 
that the Veteran currently has the disability for which benefits 
are being claimed.  Here, there is no competent medical evidence 
that shows a diagnosis of PTSD in accordance with the DSM-IV. 

The Board acknowledges the May 2010 treatment record that shows a 
diagnosis of PTSD.  However, nothing in that record indicates 
that such diagnosis was in accordance with the DSM-IV, as 
required for service connection, nor was a rationale provided for 
the diagnosis.  Moreover, the Board does not find such diagnosis 
as probative as the two VA examinations that did not show any 
psychiatric diagnoses, including PTSD.  Both VA examiners 
provided well-reasoned and thorough rationales based on a review 
of the claims file and exhaustive examinations of the Veteran.  
Both examiners indicated that although the Veteran met several of 
the criteria required for a diagnosis of PTSD in accordance with 
the DSM-IV, he did not have psychological impairment.  Therefore, 
based on a review of the evidence, the Board finds that the 
Veteran does not have PTSD.

The Board acknowledges the Veteran's belief that he has PTSD 
related to his military service.  The Board has considered the 
Veteran's statements concerning the etiology of this claimed 
disability.  The Veteran is certainly competent to report the 
onset of symptoms and the circumstances surrounding such.  
However, the Board finds that the Veteran is not competent to 
state whether he has PTSD that is related to service.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining 
in footnote 4 that a Veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent to 
provide evidence as to more complex medical questions). The Board 
finds that the etiology of this claimed disability is far too 
complex a medical question to lend itself to the opinion of a 
layperson.

Consequently, and based on this evidentiary posture, the Board 
concludes that the preponderance of the evidence is against the 
Veteran's claim for service connection for PTSD .  At no time 
since the Veteran filed his claim for service connection for PTSD 
in January 2007 has this disorder been diagnosed in accordance 
with the DSM-IV.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (in which the Court held that, in the absence of proof of 
a present disability, there can be no valid claim).  See also 
McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates 
that a service connection claim may be granted if a diagnosis of 
a chronic disability was made during the pendency of the appeal, 
even if the most recent medical evidence suggests that the 
disability resolved).  

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
Veteran's claim of entitlement to service connection for PTSD is 
denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2009).



Tinnitus

The Veteran contends acoustic trauma as the result of his service 
duties as helicopter repairman.  As noted above, the Veteran is a 
combat veteran.  Accordingly, acoustic trauma is conceded.  His 
STRs show no treatment for, or diagnosis of, tinnitus.  

The Veteran was afforded a VA examination in March 2007.  His 
claims file was reviewed.  He reported his in-service noise 
exposure and post-service recreational exposure of periodic use 
of power tools.  The Veteran reported that his tinnitus had its 
onset 20 years earlier.  The examiner opined that the Veteran's 
tinnitus was not related to his military service since his STRs 
showed no complaints of tinnitus.

A VA audiological consult dated in May 2008 reveals that the 
Veteran was diagnosed with bilateral noise induced hearing loss 
with tinnitus.  

Subsequent statements from the Veteran, including in his 
Substantive Appeal in February 2008 and a statement dated in 
March 2010, indicate that the Veteran reported having tinnitus 
since he left Vietnam.  In his Substantive Appeal, the Veteran 
indicated that he told the examiner that he started to notice the 
tinnitus 20 years ago; however, it was there when he left Vietnam 
and he did not really pay attention to it.  

Here, the evidence shows that the Veteran has tinnitus.  The 
Veteran is competent to testify that he experiences ringing in 
his ears.  In this regard, the Board observes that competent 
testimony is limited to that which the witness has actually 
observed, and is within the realm of his personal knowledge; such 
knowledge comes to a witness through use of his senses, that 
which is heard, felt, seen, smelled or tasted. Layno v. Brown, 6 
Vet. App. 465 (1994).  Additionally, combat related acoustic 
trauma in service has been conceded.

A nexus is still needed between the Veteran's current tinnitus 
and his in-service acoustic trauma.  The March 2007 examiner's 
opinion indicates that it is not related to service because his 
STRs do not show complaints of tinnitus.  However, the May 2008 
audiological consult indicates that the Veteran's tinnitus is 
noise induced.  Additionally, as noted above the Veteran has 
reported that his tinnitus had its onset in service.  In this 
regard, a layperson is competent to testify in regard to the 
onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
Accordingly, the Veteran is competent to testify regarding onset 
and continuity of tinnitus.  Additionally, in some instances, lay 
evidence may be competent to establish medical etiology or nexus.  
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

The Board finds the Veteran's statements in this case are 
credible.  Furthermore, the Board notes that tinnitus is 
subjective, and the kind of condition to which lay testimony is 
competent.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(finding Veteran competent to testify to symptomatology capable 
of lay observation).  Competency of evidence differs from weight 
and credibility.  The former is a legal concept determining 
whether testimony may be heard and considered by the trier of 
fact, while the later is a factual determination going to the 
probative value of the evidence to be made after the evidence has 
been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); 
Layno at 469; see also Cartwright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("Although interest may affect the credibility of 
testimony, it does not affect competency to testify.").

Therefore, on the basis of the May 2008 audiological consult, the 
Veteran's competent and credible lay statements, and affording 
the Veteran the benefit-of-the-doubt, the Board finds that it is 
at least as likely as not that the Veteran has tinnitus that was 
incurred in service as a result of his exposure to acoustic 
trauma.  

Hypertension 

The Veteran contends that he has hypertension that is secondary 
to his service-connected diabetes mellitus.  He contends that his 
hypertension is aggravated by his diabetes mellitus because he 
did not begin taking medication to control his hypertension until 
he was diagnosed with diabetes mellitus.  

The Board observes that with regards to the Veteran's secondary 
service connection claim, under section 3.310(a) of VA 
regulations, service connection may 10).  VA will not concede, 
however, that a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless the 
baseline level of severity of the nonservice-connected disease or 
injury is established by medical evidence created before the 
onset of aggravation or by the earliest medical evidence created 
at any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity of 
the nonservice-connected disease or injury.  38 C.F.R. § 
3.310(b).

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) proximately 
caused by or (b) proximately aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  Where a service-connected disability aggravates a 
nonservice-connected condition, a veteran may be compensated for 
the degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups 
of symptoms of a condition, alone, do not constitute sufficient 
evidence aggravation unless the underlying condition worsened.  
Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The earliest VA treatment record showing a diagnosis of 
hypertension is dated in May 2007.  His VA treatment records 
indicate that he was also diagnosed with diabetes mellitus in May 
2007.

The Veteran was afforded a VA examination in October 2007.  His 
claims file was reviewed.  The Veteran reported that the onset of 
his hypertension was in 2003.  He reported that he began taking 
medication in October 2007.  The examiner opined that the Veteran 
did not have diabetic nephropathy.  He opined that the Veteran 
had essential hypertension, which started three to four years 
prior to the recently diagnosed diabetes mellitus.  

A physician's statement dated in February 2008 shows that the 
Veteran currently had no complications that were directly due to 
diabetes mellitus.  Nothing in the Veteran's post-service medical 
records indicate that his hypertension is proximately caused by 
or aggravated by his service-connected diabetes mellitus.  

Here, although the Veteran has been diagnosed with hypertension, 
the evidence does not show that it is related to his military 
service, including being secondary to his service-connected 
diabetes mellitus.  Although the Veteran does not claim service 
connection on a direct basis, the RO did address service 
connection on a direct basis.  Accordingly, the Board will do the 
same.  In this case, the Veteran's STRs show no treatment for, or 
diagnosis of, hypertension.  His discharge examination in October 
1969 showed a clinically normal vascular system.  In his 
accompanying report of medical history, he checked no to whether 
he ever had, or currently had, high or low blood pressure.  
Additionally, as the Veteran admits that he was not diagnosed 
with hypertension until 2003, more than 30 years after discharge 
from service, service connection on a presumptive basis is not 
warranted.  See 38 C.F.R. §§ 3.307, 3.309.  

The Court has indicated that normal medical findings at the time 
of separation from service, as well as the absence of any medical 
records of a diagnosis or treatment for many years after service 
is probative evidence against the claim.  See Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (affirming Board where it found that 
veteran failed to account for the lengthy time period after 
service for which there was no clinical documentation of low back 
condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military service, 
as evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent disability).  
Thus, the lack of any objective evidence of high blood pressure 
or hypertension for more than 30 years between the period of 
active service and his claim for service connection is itself 
evidence which tends to show that this disability did not have 
its onset in service or for many years thereafter. 

With regards to service connection on a secondary basis the only 
medical opinion of record from the October 2007 examiner 
indicates that the Veteran's hypertension is essential and is not 
related to his service-connected diabetes mellitus.  "Essential 
hypertension" is defined as "hypertension occurring without 
discoverable organic cause."  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 909 (31st ed., 2007).  By its very definition, the 
Veteran's hypertension is occurring without discoverable organic 
cause.

The Board acknowledges the Veteran's contention that because he 
was not placed on medication to control his hypertension until 
after he was diagnosed with diabetes mellitus, his hypertension 
is therefore aggravated by his diabetes mellitus.  However, there 
is no competent medical evidence of record suggesting that the 
Veteran's diabetes mellitus aggravated his hypertension.  The 
evidence of record does not show any increase in severity of 
hypertension that is proximately due to diabetes mellitus and is 
not due to the natural progress of the disease.  No medical 
professional has provided any opinions to that effect.  

In sum, the competent medical evidence of record does not show 
that the Veteran's hypertension is related to his military 
service, including being secondary to his service-connected 
diabetes mellitus.

The Board acknowledges the Veteran's belief that he has 
hypertension related to his military service, including being 
secondary to his service-connected diabetes mellitus.  The Board 
has considered the Veteran's statements concerning the etiology 
of this claimed disability.  The Veteran is certainly competent 
to report the onset of symptoms and the circumstances surrounding 
such.  However, the Board finds that the Veteran is not competent 
to state whether the claimed hypertension is related either to 
service or to his service-connected diabetes.  See Jandreau.  The 
Board finds that the etiology of this claimed disability is far 
too complex a medical question to lend itself to the opinion of a 
layperson.

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
Veteran's claim of entitlement to service connection for 
hypertension is denied.  See 38 U.S.C.A §5107.

Residuals of a Left Shoulder Injury

The Veteran contends that he has residuals of a left shoulder 
injury incurred in a helicopter crash in service.  The Veteran's 
STRs show no treatment for, or diagnosis of, any left shoulder 
disorder.  His discharge examination in October 1969 showed 
clinically normal upper extremities.  In his accompanying report 
of medical history, the Veteran checked no to whether he ever 
had, or currently had, a painful or "trick" shoulder.  Although 
the Veteran's STRs do not show any left shoulder injury, in light 
of him being a combat Veteran, and since the crashes have been 
conceded as stressors, the Board concedes an in-service left 
shoulder injury.

An x-ray dated in December 1997 showed normal bony alignment 
without fracture, subluxation or erosion.  Joint spaces and 
surrounding soft tissues were unremarkable without visible 
effusion.  There was a vague soft tissue density projected over 
the left lung apex; it likely represented overlying artifact.  
The impression was no significant bony injury or abnormality.  

A VA treatment record dated in August 2007 reveals that the 
Veteran complained of neck and shoulder pain (left sided) for 
many years that was progressively getting worse.  He also 
complained of tingling in the left arm.  No shoulder deformity 
was seen.  None of the Veteran's post-service medical records 
show the diagnosis of a left shoulder disorder.  

The Veteran contends that x-rays show a past-fracture.  However, 
his post-service medical records do not contain any x-rays of the 
left shoulder that shows a fracture.  

Here, although the Board concedes an in-service injury, the 
competent medical evidence of record does not show that the 
Veteran currently has, or ever had, residuals of a left shoulder 
injury.  The existence of a current disability is the cornerstone 
of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich at 1332.  In other words, the evidence must 
show that the Veteran currently has the disability for which 
benefits are being claimed.  Here, there is no competent medical 
evidence that shows the diagnosis of any left shoulder disorder. 

The Board acknowledges the Veteran's belief that he has residuals 
of a left shoulder injury related to his military service.  The 
Board has considered the Veteran's statements concerning the 
etiology of this claimed disability.  The Veteran is certainly 
competent to report the onset of symptoms and the circumstances 
surrounding such.  However, the Board finds that the Veteran is 
not competent to state whether he has residuals of a shoulder 
disability that are related to service.  See Jandreau.  The Board 
finds that the etiology of this claimed disability is far too 
complex a medical question to lend itself to the opinion of a 
layperson.

Consequently, and based on this evidentiary posture, the Board 
concludes that the preponderance of the evidence is against the 
Veteran's claim for service connection for residuals of a left 
shoulder injury.  At no time since the Veteran filed his claim 
for service connection for residuals of a left shoulder injury in 
October 2009 has a disorder been diagnosed.  See Brammer at 225 
(1992).  See also McClain, 21 Vet. App. 319.  

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
Veteran's claim of entitlement to service connection for 
residuals of a left shoulder injury is denied.  See 38 U.S.C.A 
§5107.

Dental Trauma to the Upper Teeth

Disability compensation and VA outpatient dental treatment may be 
provided for certain specified types of service- connected dental 
disorders.  For other types of service- connected dental 
disorders, the claimant may receive treatment only and not 
compensation.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 
17.161.  Dental disabilities that may be awarded compensable 
disability ratings are set forth under 38 C.F.R. § 4.150.  These 
disabilities include chronic osteomyelitis or osteoradionecrosis 
of the maxilla or mandible, loss of the mandible, nonunion or 
malunion of the mandible, limited temporomandibular motion, loss 
of the ramus, loss of the condyloid or coronoid processes, loss 
of the hard palate, loss of teeth due to the loss of substance of 
the body of the maxilla or mandible and where the lost 
masticatory surface cannot be restored by suitable prosthesis, 
when the bone loss is a result of trauma or disease but not the 
result of periodontal disease.  38 C.F.R. 4.150, Diagnostic Codes 
9900-9916.

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
diseases are to be considered service-connected only for the 
purpose of establishing eligibility for outpatient dental 
treatment as provided in 38 C.F.R. § 17.161.

The Veteran contends that he had some teeth knocked out in 
service when he was in a helicopter crash.  A service medical 
examination dated in December 1964 shows no missing teeth.  His 
discharge examination in October 1969 indicates that he was 
missing tooth 8 and tooth 9 on top.  His accompanying report of 
medical history indicates a laceration in his mouth.

In a March 1976 rating decision, the RO established in-service 
trauma to tooth 8 and tooth 9 for VA treatment purposes.  
Therefore, the Board will only address the issue of whether 
disability for compensation purposes is warranted.

Private medical records dated from May 1993 to December 2005 do 
not show any dental disability for which compensation may be 
granted.

The Veteran was afforded a VA examination in June 2010.  His 
claims file was reviewed.  The Veteran reported injury to the 
anterior maxilla sustained in a helicopter crash in service.  The 
examiner noted that tooth 8 and tooth 9 were evulsed along with a 
laceration in the mouth reported during an exit examination.  
Oral soft tissues were examined and there was no visible 
pathology noted.  Additionally, there was no evidence of 
laceration seen at the current examination.  The Veteran was 
missing teeth numbers 1, 8, 9, 16, 17, 19, 20, and 30.  Numbers 8 
and 9 were restored with a fixed porcelain to metal bridge, 
numbers 7 through 10, and 30 was replaced with a gold cantilever 
bridge to tooth number 31.  Numbers 19 and 20 could be replaced 
by fixed or removable prosthetics or by interosseous implants 
with individual crown restorations.  Inner incisal range of 
motion was measured from 0 to 52 mm, and the movement was smooth 
without deviation.  Lateral excursions were measured from midline 
to 10 mm to the left and to the right.  Protrusive movement was 
normal in range, and movement could be made without discomfort.  
Palpation of the temporomandibular joints and the muscles of 
mastication did not demonstrate any tenderness.  Panoramic 
radiographs showed no bony defects in the maxilla, mandible, or 
hard palate, and no prosthetic replacement was indicated.  Jaw 
function was normal with no perceivable restriction.  The 
examiner noted that the teeth evulsed in the crash were replaced 
and the appliances were in good repair.  Other missing teeth were 
lost later and were likely not related to the injury suffered on 
active duty.

The Board acknowledges that the Veteran lost two teeth, numbers 8 
and 9 in service as the result of dental trauma.  However, the 
medical evidence does not show that the Veteran experienced any 
damage to his maxilla or mandible during service, or loss of a 
portion of the ramus, and therefore, entitlement to compensation 
benefits is not warranted since the loss was not due to the loss 
of the body of the maxilla or mandible.  

The Board acknowledges the Veteran's belief that he is entitled 
to compensation due to the loss of teeth in service.  However, 
the Board finds that the Veteran is not competent to state 
whether he has a dental disability subject to compensation.  See 
Jandreau.  The Board finds that the etiology of this claimed 
disability is far too complex a medical question to lend itself 
to the opinion of a layperson.

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
Veteran's claim of entitlement to service connection for dental 
trauma to the upper teeth is denied.  See 38 U.S.C.A §5107.



ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for hypertension, to include as 
secondary to service-connected diabetes mellitus is denied.

Entitlement to service connection for residuals of a left 
shoulder injury is denied.

Entitlement to service connection for dental trauma to the upper 
teeth is denied.



______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


